On Application for Rehearing.
THOMAS, J. —
The trial court gave, at the request of the appellant, defendant below, the following charges, to-Avit: “(1) If the value of the property of the defendant Avas not increased by laying the sidewalk around the same, then your verdict should be for defendant. (2) If the value of the defendant’s property around which the sideAvalk was laid Avas not increased by the laying of such sideAvalk, then your verdict must be for defendant.” But that court refused to give at appellant’s request the following charge, to Avit: “Gentlemen, by increase in value is meant increase in Avorth in dollars and cents, and if Mr. Duke’s property has not been so increased then you cannot find for plaintiff.” We held in the original opinion that this charge should have been given for reasons, therein ably and clearly set forth by Judge de Graffenried, the Avriter of the opinion, Avhich was adopted by this court, after he became a member of the Supreme Bench.
It is uoav urged for the first time, in this particular, that the charge is faulty in that it makes no reference to the sidewalk or improvement, and that it might therefore mislead the jury into the error of taking into consideration, in ascertaining whether there was no increase in value of defendant’s property, depressions in values resulting from the panic in Anniston. We think the insistence is untenable. The charge is to be construed with reference to the two charges, hereinbefore quoted, which preceded it and which Avere the only ones that had been given or were given to the defendant, appellant here, each of which properly required a ver*357diet for defendant in the event the value of his property, around which the sidewalk was laid, was not increased as a result thereof. This is the criterion fixed by the Constitution, § 223, and the charge here in question was plainly and only designed to define and make clear to the jury what was meant by the word “value” as employed in said two preceding charges, both of which, as- shown, properly confined the jure to determining whether there was any increase at all in the value of defendant’s property as a result of the sidewalk or improvement. Both correctly state the law, and appropriately so, whether the times be “panic” or flush; and mean, what they plainly say and Avhich cannot, as we see it, possibly mislead or be misunderstood, that, if nothing was added to the value of defendant’s property by the improvement, plaintiff cannot recover. The existence of a panic cannot alter the correctness of this statement of the law, nor the appropriateness of giving it in charge to the jury.
Rehearing is denied.